     Case: 1:19-cr-00351-JRA Doc #: 37 Filed: 01/22/20 1 of 1. PageID #: 248




                       THE UNITED STATES DISTRICT COURT
                           NORTHER DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                         )     CASE NO.: 1:19CR351
                                                  )
         Plaintiff,                               )     JUDGE JOHN ADAMS
                                                  )
v.                                                )     NOTICE OF POSSIBLE
                                                  )     UPWARD VARIANCE
BENJAMIN ROSS,                                    )
                                                  )
                                                  )
                                                  )
         Defendant.                               )


         This Court hereby gives notices of a possible upward variance as it relates to

Defendant Benjamin Ross based upon the following 18 U.S.C. § 3553(a) factors:

     1. The nature and circumstances of the offense.

     2. The history and characteristics of the defendant, including his criminal history and

         all other relevant characteristics.

     3. The need for the sentence imposed to reflect the seriousness of the offense, to

         promote respect for the law, to provide just punishment for the offense, to afford

         adequate deterrence to criminal conduct, and to protect the public from further

         crimes of the defendants.

         IT IS SO ORDERED.



         January 22, 2020                      ____/s/ Judge John R. Adams_______
         Date                                  JUDGE JOHN R. ADAMS
                                               UNITED STATES DISTRICT COURT
